Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          07-MAY-2020
                                          09:58 AM


                       NO. CAAP-XX-XXXXXXX


              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


    REMAX PROPERTIES, authorized agent for RICHARD K. TAHARA
     and MARJORIE T. TAHARA, owners of the subject property,
 Plaintiff-Appellee, v. CHRISTOPHER YOUNG, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                          PUNA DIVISION
                    (CIVIL NO. 3RC-18-1-1186)


                               ORDER
                   (By:   Ginoza, Chief Judge)
          Upon consideration of the "Motion to Strike or Dismiss
Defendant-Appellant Christopher Young's [(Appellant)] Notice of
Redress to the State of Hawaii Legislature for an Investigation
to Address the Treasonous Acts Did Cause Deprivation of
Appellant's Due Process, Equal Access and Protection of the Law
Committed an Act of Mixed War Against We the People; Appellant is
Requesting the Uniform Bonding Code Information from All Bar
Members Involved in This Case Pursuant to Code 5.2(1)-(6), 5.4,
5.5., Filed on April 14, 2020," and "Motion to Declare
[Appellant] a 'Vexatious Litigant' and Order Requiring
[Appellant] to Post Security," both filed on April 28, 2020, by
Plaintiff-Appellee ReMax Properties, authorized agent for
Richard K. Tahara and Marjorie T. Tahara, the papers in support,
and the record, it appears that on February 28, 2020, the court
dismissed the appeal.
          Therefore, IT IS HEREBY ORDERED that the motions are
dismissed as moot.
          DATED:   Honolulu, Hawai#i, May 7, 2020.

                                     /s/ Lisa M. Ginoza
                                     Chief Judge




                                 2